Citation Nr: 1421580	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  06-38 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of vision in the right eye. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975. 

This matter comes before the Board of Veterans' Affairs (Board) from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a Travel Board hearing before the undersigned in January 2012; a transcript of that proceeding has been associated with the claims file. 

The claim was previously before the Board and remanded for further development in April 2012 and January 2013.  

In January 2014, the Board obtained an Independent Medical Opinion.  The Veteran was provided an opportunity to review the opinion and offer any additional evidence or argument.  The Veteran responded with a statement (accompanied by a waiver of RO review) dated in February 2014, which is addressed below. 


FINDINGS OF FACT

1. Since his VA trans pars plana vitrectomy with endolaser surgery in July 2003, the Veteran has developed an additional disability of loss of right eye visual acuity to Hand Motion only. 

2. The evidence of record demonstrates that the Veteran's right eye vision loss was incurred as a result of a VA surgery.

3. The competent evidence shows that the Veteran's right eye vision loss was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.  The additional disability of right eye vision loss was a foreseeable risk of the TTPV surgery. 

4. Prior to the VA TTPV with endolaser surgery, the Veteran was not informed about the specific potential post-surgical risk of loss of vision; the evidence is in equipoise regarding whether a reasonable person in similar circumstances would have proceeded with the TTPV procedure even if informed of the risk of loss of visual acuity to Hand Motion only.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for an additional disability, loss of vision in the right eye, caused by the July 2003 VA surgical treatment have been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law and Regulations 

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C.A. 1151(a) filed on or after October 1, 1997, became effective September 2, 2004. 69 Fed. Reg. 46426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  A review of the record reveals that the Veteran's claim for compensation was received subsequent to that that date; therefore, the revised regulations apply to the Veteran's appeal.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected. 38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a). 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions. 38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause. Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations. 38 C.F.R. § 3.361(d)(1). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time. 38 C.F.R. § 17.32(c). 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2). 

Finally, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Factual Background 

The Veteran seeks entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a July 8, 2003, trans pars plana vitrectomy with endolaser (TTPV) procedure performed at the VAMC in San Diego.  

He essentially contends that he sustained additional disability in form of loss of vision/decreased vision in the right eye as a result of the July 2003 surgical procedure; he additionally asserts that he was never informed of certain risks associated with the TTPV procedure, including the need for additional surgery and loss of vision. See February 2014 Statement From Veteran; see also Hearing Transcript, p. 12. 

The pertinent medical history leading up to and following the Veteran's loss of vision in the right eye is outlined fully below.  

Service treatment records reflect treatment for flash burns to both eyes (right eye flash burn was described as "very minimal) in June 1975.  The August 1975 separation examination revealed a normal clinical evaluation of the eyes, with the exception of color-blindness.

Following service, VA treatment records dated in February 1976 show that the Veteran was treated for complaints of itchy and burning eyes; objectively, the eyes were watery and irritated.  No diagnosis was provided.  In May 1976, the Veteran underwent a VA eye examination.  The Veteran reported that he received flash burns in-service in both eyes while welding.  The left eye was burned worse than right, and the vision in his left eye became poor.  The flash burns were treated and resolved.  He currently complained of watery and itchy eyes.  Without correction, the Veteran's right eye vision was 20/70; cover testing without correction showed a right hypertropia for distance and an esotropia and right hypertropia for near.  With respect to the right eye only, the pertinent diagnoses were esotropia and hypertropia.  

The Veteran underwent a VA eye examination in March 2001, at which time he complained of right eye pain.  He stated that he experienced an acute episode of right eye pain (sharp, associated with headaches, and very frequent in nature with photophobia) once every six months.  The Veteran stated that had noticed decreased vision in both eyes since his days as welder.  He denied any history of trauma, glaucoma, or previous eye surgery.  Objectively, visual acuity in the right eye was 20/50 (with correction).  The cornea were clear, although the examiner noted that the Veteran had a "peculiar fundus examination with tortuous vessels in both fundi" and pale optic nerves. The diagnostic assessment was optic atrophy, left worse than right, etiology unknown.  

The Veteran underwent a VA eye examination in January 2003, at which time the examiner noted a history of left eye flash burn (with resulting corneal scar) and the previous March 2001 findings, which included optic nerve pallor.  Objectively, visual acuity in the right eye was 20/20 (corrected).  The optic nerve was again noted as being "pallor."  The examiner noted that the previous workup in March 2001 "included an MRI of the brain and orbits which suggested the possibility of an empty sella/previous pseudo-tumorous cerebri episode.  This is not active now but may be the etiology of the previous optic neuropathy."  The examiner provided a diagnosis of mild hypertensive retinopathy.  

In June 2003, VA treatment records show that the Veteran was diagnosed with a "large retinal hole OD with some surrounding pigment," with mildly tortuous vessels, but no retinal detachment.  It was noted that both discs (OD/OS) were at risk with tortuous vessels.  The diagnostic assessment was right retinal hole, inferiorly, with no retinal detachment.  Due to the large size of the hole, the plan of treatment was laser surgery.  The Veteran was advised to return to the clinic in one to two weeks for surgery. 

A July 7, 2003, VA ophthalmology clinic note reflected that the Veteran was being followed for a retinal hole, OD; objectively, there was a large retinal hole, OD, inferior at 6 o'clock and an additional hole at 7 o'clock.  The pertinent diagnostic assessment was macula on retinal detachment, OD; retinal hole, OD, with questionable fluid cuff, no detachment; and visually significant cataract, OD, unable to reflect greater than 20/40.  The plan included TTPV/endolaser (trans pars plana vitrectomy) "as holes are too wide for buckle," and cataract extraction (CE) and intraocular lens (IOL), as the Veteran was essentially monocular.  A July 8, 2003, addendum note shows that the risks and benefits of surgery were discussed with the Veteran and that informed consent was obtained.  

A July 7, 2003, VA anesthesia pre-operative note shows that the Veteran was evaluated with cataract and a retinal hole (OD), and that he was to undergo a TTPV (trans pars plana vitrectomy) and possible CE/IOL.  This plan was discussed with, and agreed to, by the Veteran. 

A July 8, 2003, VA operative report reflected a pre- and post-operative diagnosis of retinal detachment in the right eye.  The procedure included a pars plano vitrectomy with endolaser air fluid gas exchange, C3F8, thermal retinotomy, and drainage of subretinal fluid. The report showed that the Veteran was awakened without complication and transferred to the post-anesthesia care unit in stable condition. 

On July 9, 2003, VA post-operative treatment notes show that the Veteran was doing well with no complaints of pain.  However, intraocular pressure was noted as significantly elevated and the Veteran was advised to continue all current eye drops, and "add timoptic BID OD, Alphagen BID OD, Diamox 250 mg PO QID," and to return to the clinic the following day.  The Veteran was also advised against heavy activity and continued use of a shield at night and protective glasses during the day.  

On July 10, 2003, VA eye clinic notes show that the Veteran did not pick up his post-operative prescription eye drops (which had been ordered the day before) and he complained of having right eye pain all night; he received multiple administrations of Alphagen/timolol eye drops in the right eye and was advised and to follow-up at the clinic on July 14, 2003 and continue use of his eye drops as prescribed.  His visual acuity, OD, was hand motion only. 

On July 14, 2003, VA eye clinic note shows that conjunctiva/sclera examination was post-surgical; lids/lacrimation were normal; anterior chamber had strands of heme layering over the lens; and the iris was dilated.  The assessment was one week, status-post TPPV, with gas OD.  The Veteran was continued on multiple eye drops.  

On July 26, 2003, the Veteran presented with complaints of right eye pain (x 7 days) and stated that he had been out of his eye drops for three days since he was out of town.  His pain was described as pressure above and in/around the eye, with hazy vision since the surgery.  Objectively, right visual acuity was not measurable.  The right eye was injected and no drainage was observed, but there was pain around the globe and slight tenderness on the superior orbital rim.  The diagnostic impression was status-post surgical pain versus glaucoma secondary to running out of eye drops.  

On July 28, 2003, the Veteran presented to the VA urgent care center with complaints of a painful right eye and headache; he stated that his vision was limited to 6 inches in front of the eye and that he had noted this change the previous Sunday, but was on vacation and unable to get to a VA facility.  He noted that he had a history of chronic left eye decrease vision, but that the right eye decreased vision was relatively new.  He was taking aspirin and Vicodin with relief of pain.  The assessment was status post TPPV, OD, with intraocular gas OD. 

On July, 30, 2003, his visual acuity in the right eye was hand motion only.  

In November 2003, the Veteran underwent phacoemulsification cataract extraction (PCE) and posterior chamber intra-ocular lens (PCIOL), right eye.  

A December 2003 and January 2004 VA eye care notes show that the Veteran complained of right eye pain since undergoing (laser) surgery in July 2003.  His visual acuity was noted as brighter but diminished secondary to optic atrophy "as well as his history of RD repair OD."  The examining physician stated that she could not rule out that the optic atrophy "did not occur during his military service," and that "it was possible that the atrophy did occur during his service in the military."  The diagnosis was optic atrophy (OU) and history of retinal detachment repair, OD.  

A September 2005 VA clinic note shows that the Veteran had a history of retinal detachment in the right eye, as well as atrophy in both eyes, and that his vision was severely reduced in his right eye, and moderately reduced in his left eye, secondary to these issues.  The physician explained that "nothing could be done to improve his vision in either eye."  The treatment note also shows diagnoses of pseudophakia, OD; optic atrophy, OU, with stable nerve and vision; history of retinal detachment, OD; and mild retinopathy, OD.  

VA treatment records dated throughout 2006 show continued treatment for decreased vision; the Veteran was also noted as being legally blind.  

In July 2007, VA obtained an opinion regarding the Veteran's post-surgery vision loss in the right eye, and whether it was "reasonably foreseeable."  The July 2006 examiner stated that the records contained in the claims file were insufficient to render an opinion without resorting to mere speculation.  

The Veteran underwent a VA eye examination in June 2010; he reported marked loss of vision in the right eye, which removed depth perception and the ability to safe drive and ambulate since he is statutorily and legally blind in both eyes.  Objective examination revealed no scarring; normal intraocular pressure; optic atrophy with very great visual loss in both eyes; and hand motion visual acuity in the right eye.  

The Veteran underwent a VA Aid and Attendance examination in October 2010, at which time he stated that he was legally blind in the right eye since 2003 due to "burnt retina" from laser surgery conducted at the San Diego VAMC; he also reported flash burn injuries to both eyes while on active duty, but never sought treatment or evaluation for the burns.  

In January 2012, the Veteran provided testimony at a Board hearing and reported that he experienced pain, loss of vision, and draining/leakage in his right eye following the July 2003 VA surgery.  Also, the Veteran stated that VA physicians did not inform him that vision loss could occur as a result of the laser surgery.  Instead, he stated that he was told that his vision would improve over a period of time.

The Veteran underwent a VA eye examination in June 2012; objectively, visual acuity in the right eye was hand motion and light perception only.  The examiner stated that the Veteran had a pre-existing optic atrophy of unknown etiology with a negative workup in 2001, affecting the left eye (20/70) and right eye (20/40), at the time of diagnosis of retinal holes and detachment for pre-operative surgery in July 2003.  In the post-operative period, the Veteran's vision in his right eye decreased to count fingers only.  Despite appropriate post-operative treatments, the examiner stated that the post-operative eye follow-up course was complicated by the patent needing to travel back and forth between San Diego and Houston, and the Veteran was forgetting to use critical pressure-lowering eye drops for extended periods of time.  He also subsequently underwent cataract surgery in the right eye and never recovered functional vision.  The examiner opined that the Veteran was legally and permanently blind in his right eye due to severe optic neuropathy.  Lastly, the examiner stated that the Veteran did not suffer any additional disability due to VA carelessness, or negligence, but rather an unfortunate combination of pre-existing optic atrophy in both eyes, that progressed despite every effort of VA to save the vision in the right eye with prompt and appropriate retinal detachment surgery.  

VA addendum opinions were obtained in January 2013, April 2013, and May 2013.  In January 2013, the VA examiner opined that it was "not as likely as not that the 7/03 eye surgery at VAMC caused [the Veteran's] current loss of vision in the right eye.  The [Veteran's] pre-existing eye conditions of optic atrophy of unknown etiology with retinal hole and detaching are as likely as not the cause of current vision loss in his right eye."  

In April 2013, the same VA examiner stated that he again reviewed the Veteran's claims file with no change in his assessment.  He stated that he was not a retinal specialist and that the claim should be sent to an outside reviewer if the assessment was not adequate. 

In May 2013, the VA examiner opined that the July 2003 vitrectomy procedure did not result in "permanent disability" to the Veteran and that he already had some mild impairment to his vision from presumed anterior ischemic optic neuropathy, prior to his retinal detachment surgery.  He went on to state that the procedure did result in temporary loss of vision due to the gas bubble placed in the eye to keep the retina attached after surgery.  The Veteran also developed increased intraocular pressure following the surgery which was not unexpected and which was treated according to the standard of care. The examiner then stated that the Veteran was lost to follow-up care and that it was unclear whether the elevated pressure did any further damage to the nerve that was already impaired from the ischemic optic neuropathy.  Lastly, the examiner opined that the Veteran's loss of vision was not a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or medical treatment or an event not reasonably foreseeable.  The vision loss was most likely due to chronic ischemia of the optic nerve because of hypertension and atherosclerosis.

In January 2014, the Board obtained an independent medical opinion from a non-VA clinician.  The clinician, a board certified ophthalmologist, noted that the Veteran's history was complicated.  He opined that the Veteran did suffer additional disability to the right eye as a result of his July 2003 TTPV surgery.  He noted that the Veteran's right eye vision was reported to be 20/20 on January 14, 2003; on July 7, 2003, it was corrected to 20/40 and with a PAM (potential acuity meter) reading of 20/20 on July 7, 2003; and following his July 8, 2003, surgery, he never recovered vision in his right eye better than Hand Motion.  

The clinician further opined that the additional disability was not the result of carelessness, negligence, lack of proper skill or similar instance of fault on the part of the VA.  Nor did the VA fail to exercise the standard of care expected of a reasonable health-care provider.  In so finding, the clinician noted that the July 8, 2003, surgery was performed expeditiously following the July 7, 2003, finding of a retinal detachment.  

With respect to whether VA exercised the degree of care that would be expected of a reasonable health-care provider, the clinician opined that a reasonable health-care provider would have disclosed in connection with this surgery the risk of treatment not working as designed, the need for additional surgery, and the possibility of losing all vision in the eye.  Moreover, the outcome of the surgery was within the realm of possibility and was an ordinary risk of the treatment.  Notably, however, the clinician noted that the informed consent was not provided "so it is impossible to say whether or not the Veteran was informed of these risks."  Nevertheless, the clinician opined that VA did exercise the degree of care that would be expected of a reasonable health-care provider and the additional disability could have been reasonably foreseen, though not expected. 

Analysis 

The Board will begin by addressing the first requirement of a 38 U.S.C.A. § 1151 claim - an additional disability. 38 C.F.R. § 3.361(b). 

Applying the above facts to the aforementioned law, the Board finds that, since the Veteran's July 8, 2003, TTPV procedure, he has developed an additional disability of loss of right eye vision to Hand Motion only.  This is confirmed by medical reports of record, as well as the comprehensive and probative evaluation report (IME) provided by the board certified ophthalmologist in January 2014.  Thus, the Board finds that the first requirement of an additional disability has been satisfied. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b). 

The Board will now address the second requirement of a 38 U.S.C.A. § 1151 claim - an additional disability caused by VA treatment. 38 C.F.R. § 3.361(c).  Applying the above facts to the aforementioned law, the Board finds that the Veteran's additional disability of loss of right eye vision was incurred as a result of VA treatment - namely, the VA TTPV surgery in July 2003.  In this regard, the January 2014 IME clinician expressly found that the Veteran had additional disability as a result of the July 2003 surgery by reasoning that his right eye visual acuity was 20/40 immediately prior to surgery and had permanently diminished to Hand Motion thereafter.  Therefore, the Board finds that the Veteran's decreased/loss of vision in the right eye was caused by VA treatment - namely, the July 2003 TTPV surgery.  

The Board will now address proximate causation.  As previously stated, the first prong of proximate causation is satisfied if: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); OR, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 38 C.F.R. § 3.361(d)(1).  The Board will address negligence in this section.

Applying the above facts to the aforementioned law, the Board finds that the Veteran's right eye vision loss was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care. Id.  In this regard, the opinions of the January 2014 IME clinician, June 2012 VA examiner, and May 2013 VA examiner all persuasively demonstrate that there is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical treatment.  The IME clinician additionally noted that resulting loss of vision in the right eye was a "reasonably foreseen, though not expected" risk of the surgery.  There are no contrary medical opinions of record.  Moreover, the Veteran does not assert that VA negligently performed his surgery or that loss of vision was an event not reasonably foreseeable  Rather, he asserts that he was not informed about the potential risks (i.e., vision loss) of TTPV surgery.  These lay arguments will be addressed in the section below.

Thus, the Board finds that the evidence of record does not establish that VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence). 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1). 

As previously stated, the first prong of proximate causation is satisfied if: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); or, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 38 C.F.R. § 3.361(d)(1).  The Board will address informed consent in this section.

Applying the above facts to the aforementioned law, the Board finds that the Veteran was not provided informed consent prior to the TTPV surgery in July 2003.  

In this regard, the presumption of regularity presumes that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations. See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners).  However, the Court recently clarified that the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment. McNair v. Shinseki, 25 Vet. App. 98, 103-04 (2011).  In other words, the presumption of regularity does not apply to generic informed consent forms, where there is a dispute concerning what information a doctor provided to his patient. Id.  The Court in McNair found that when, as here, there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery was more probative than the Veteran's lay statements that a specific risk of the surgery was not discussed. Id; See Salis v. United States, 522 F. Supp. 989, 1000 (M.D.Pa. 1981) (noting that when there is a general consent form and contrary lay assertions, the issue becomes one of credibility for the trier of fact).  The Court found that this was a factual finding that must be made by the Board in the first instance based on all of the evidence in the record. Id.; see Roberts v. Shinseki, 23 Vet. App. 416, 423 (2010) (determining that the Board has duty to weigh and analyze all the evidence of record (citing Burger v. Brown, 5 Vet. App. 340, 342 (1993))).

In this case, a July 8, 2003, VA surgical addendum report notes, generally, that the risks, benefits, and alternatives of surgery were discussed with the Veteran and that informed consent was obtained.  A July 2012 Formal Finding confirmed that the actual consent form concerning the July 2003 surgery was unavailable for review.  Again, throughout his appeal, the Veteran has asserted that he was not specifically informed of the possible consequences of TTPV surgery in July 2003, to include the possibility of vision loss and the need for additional surgeries. See February 2014 Statement From Veteran; see also Hearing Transcript, p. 12. 

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Whether lay evidence is competent and sufficient in a particular case is a fact issue. Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  

Here, the Board finds that the Veteran is competent to report that he was not informed about the potential surgical risks (specifically, loss of vision) of TTPV/laser surgery, as this involves first-hand knowledge that would have been conveyed directly to him.  As noted, the actual consent forms generated in conjunction with the July 2003 surgery are unavailable.  There is no other evidence in the claims file to suggest that possible loss of vision/decreased vision was discussed with the Veteran prior to the July 2003 TTPV procedure.  In fact, the Veteran testified that the VA health care providers told him that his right eye visual acuity would improve, and not deteriorate, as a result of the surgery. (Emphasis added). See Hearing Transcript, p. 13.  As the January 2014 IME clinician noted, the Veteran never recovered vision in his right eye better than Hand Motion following the July 2003 surgery; the IME clinician also noted that it was "impossible" to say whether the Veteran was informed of the risk of losing his vision because no informed consent form was provided.  There are no other medical opinions of record which contradict these findings.  Thus, resolving all doubt in favor of the Veteran, the Board finds that prior to the TTPV surgery in July 2003, the Veteran was not directly informed by a VA health care provider about the potential post-surgical risk of loss of vision. 38 C.F.R. § 3.361(d)(1).  

The Court, however, has held that the failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment. McNair, 25 Vet. App. at 105 -07.  If a reasonable person faced with similar circumstances would have proceeded with the treatment, then this is a minor, immaterial deviation from the informed consent requirements. Id. at 107; see 38 C.F.R. § 17.32.  A minor, immaterial deviation from the requirements of 38 C.F.R. § 17.32 will not defeat a finding of informed consent.  The Court found that this reasonableness test is a factual finding that the Board must make in the first instance; however, the Court provided factors for the Board to consider. McNair, 25 Vet. App. at 107-08; see Roberts, 23 Vet. App. at 423.  The Court indicated that the adjudicator must "not only must look to the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks may be minor when compared to the foreseeable consequences of continuing without undergoing the treatment." McNair, 25 Vet. App. at 107-08; see Smith v. Cotter, 107 Nev. 267, 810 P.2d 1204, 1209 (1991) (determining that the plaintiff's thyroid problem was a minor irritant when compared to the risk of permanent vocal cord paralysis).  The Court also stated that the Board should consider the "consequences of proceeding with surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery." McNair, 25 Vet. App. at 107 -08.

The Board finds that, given the Veteran's circumstances prior to his TTPV with endolaser surgery in July 2003 (i.e., 20/40 vision in the right eye, at worst), the evidence is in equipoise regarding whether a reasonable person would have proceeded with the surgery even if they had known about loss of vision being a potential surgical complication.  In this regard, the Board notes that the Veteran had 20/40 vision (at worst) prior to the July 2003 surgery; he is currently legally blind with Hand Motion visual acuity.  While it is not entirely clear in this case what would have resulted if the Veteran had not undergone eye surgery in July 2003 (especially considering that a detached retina was not ultimately found upon surgical intervention at that time), the Board finds evidence to be in equipoise regarding whether a reasonable person would have found that their pre-surgery symptoms (i.e., 20/40 vision in the right eye and headaches) was not significant and that the foreseeable risk was high, even if the surgery was successful.  As a result, a reasonable person faced with these similar pre-surgery symptoms would not have proceeded with the TTPV surgery because the benefits of the surgery outweighed any risk of total vision loss/hand motion only. 

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, for the aforementioned reasons and bases, the Board finds that the evidence is in equipoise regarding the Veteran's claim. 

The Board is granting entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability, loss of vision in the right eye.  Any failure to notify or assist him is inconsequential and, therefore, at most, no more than harmless error.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability, loss of vision in the right eye, caused by trans pars plana vitrectomy with endolaser surgery in July 2003, is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


